DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda US 2011/0176264 in view of Uchida US 2010/0320612 cited in IDS dated 6/21/19.
1.	Tsuda discloses an elastic wave device (Figs. 1A-6) comprising: a piezoelectric body (2) including a main surface; an IDT electrode (10; [0087]) provided on the main surface of the piezoelectric body; and a wiring electrode (e.g. 14p, 28, etc.) provided on the main surface of the piezoelectric body and electrically connected to the IDT electrode; wherein the wiring electrode includes a portion that extends to an edge of the main surface of the piezoelectric body (e.g. location of edge of dicing area 80; area of items 28k, 48, etc.).
	Tsuda does not disclose a width of the wiring electrode on the edge is narrower than a width of the wiring electrode in a portion not on the edge.
	Uchida discloses a semiconductor device (Figs. 1-3, etc.) comprising wiring electrode (interconnect 3) extended to an edge on a substrate (21; cutting/dicing area corresponding to edge of substrate), wherein a width of the wiring electrode is narrower than a width of the wiring electrode in a portion not on the edge (portion 3b is narrower than portion 3a).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the width of the wiring electrode narrower on the edge than a width of the wiring electrode in a portion not on the edge.  The modification would have been obvious for the benefit of improving readiness in dicing as taught by Uchida ([0039]).

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Tsuda US 2011/0176264 in view of Uchida US 2010/0320612 as applied to claim 1 above, and further in view of Iwamoto WO2016/084526A1.
The equivalent document, Iwamoto US 2017/0222619, is used as a translation for the Foreign reference, Iwamoto WO2016/084526A1.
3.	The resultant combination discloses the elastic wave device of claim 1, but does not disclose a high-acoustic-velocity member through which a bulk wave propagates at an acoustic velocity higher than an acoustic velocity of an elastic wave that propagates through the piezoelectric body; and a low-acoustic-velocity film that is stacked on the high-acoustic-velocity member and through which a bulk wave propagates at an acoustic velocity lower than the acoustic velocity of the elastic wave that propagates through the piezoelectric body; wherein the piezoelectric body is provided on the low-acoustic-velocity film.
	Iwamoto discloses an elastic wave device (Fig. 2) comprising: a high-acoustic-velocity member (7) through which a bulk wave propagates at an acoustic velocity higher than ([0057]) an acoustic velocity of an elastic wave that propagates through a piezoelectric body (9); and a low-acoustic-velocity film (8) that is stacked on the high-acoustic-velocity member and through which a bulk wave propagates at an acoustic velocity lower than ([0055]) the acoustic velocity of the elastic wave that propagates through the piezoelectric body; wherein the piezoelectric body is provided on the low-acoustic-velocity film.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substituted the substrate (i.e. piezoelectric body) with the multi-layered substrate (piezoelectric, high and low acoustic velocity member/film).  The modification would have been obvious because it is an well-known alternate substrate for elastic wave and also for the benefit of confining acoustic wave in the piezoelectric body as taught by Iwamoto ([0059], [0064]). 
4.	The resultant combination does not explicitly disclose when a wavelength determined based on an electrode finger pitch of the IDT electrode is represented by λ, a thickness of the piezoelectric body is equal to or less than about 3.5λ.  However, it is art recognized in the art that finger pitch of the IDT electrode is represented by the wavelength λ.
	Iwamoto discloses a thickness of the piezoelectric body (LiTaO3) is equal to or less than about 3.5 λ ([0064]; 0.5 λ).
	As a consequence of the combination of claim 3, when a wavelength determined based on an electrode finger pitch of the IDT electrode is represented by λ, a thickness of the piezoelectric body is equal to or less than about 3.5λ.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Tsuda US 2011/0176264 in view of Uchida US 2010/0320612 as applied to claim 1 above, and further in view of Takahashi US 2014/0009032.
5.	The resultant combination discloses the elastic wave device of claim 1, but does not disclose a support substrate; and a support layer stacked on the support substrate; wherein the piezoelectric body is stacked on the support layer; and a hollow portion is enclosed by the support substrate, the support layer, and the piezoelectric body.
	Takahashi discloses an elastic wave device (Fig. 2) comprising: a support substrate (21); and a support layer (22) stacked on the support substrate; wherein the piezoelectric body (11) is stacked on the support layer; and a hollow portion (23) is enclosed by the support substrate, the support layer, and the piezoelectric body.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substituted the substrate (i.e. piezoelectric body) with the multi-layered substrate (piezoelectric, support substrate, support layer).  The modification would have been obvious because it is an well-known alternate substrate for elastic wave and also for the benefit of Lamb wave to handle higher frequency as taught by Takahashi ([0005], [0039], [0072], [0073]). 

Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Tsuda US 2011/0176264 in view of Uchida US 2010/0320612 as applied to claim 1 above, and further in view of Mori US 2013/0307639 cited in IDS dated 6/21/19.
11.	The resultant combination discloses the elastic wave device of claim 1 but does not disclose a radio frequency front end circuit and a power amplifier.
	Mori discloses a communication device (mobile phone; [0089]; Fig. 15B) comprising a radio frequency front end circuit (Fig. 15B item 400) comprising elastic wave device (200; Fig. 2; BPF, etc.) and a power amplifier (PA); and an RF signal processing circuit (RF IC).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have implemented the elastic wave device in a communication device such as Mori.  The modification would have been obvious because communication device is a well-known application for elastic wave device useable thereof as taught by Mori (Fig. 15B; [0089]).  As a consequence of the combination, there is a radio frequency front end circuit comprising the elastic wave device and a power amplifier.
16.	The resultant combination does not disclose a communication device and an RF signal processing circuit.
	Mori discloses a communication device (mobile phone; [0089]) and an RF signal processing circuit (RF IC; Fig. 15B).
	As a consequence of the combination of claim 11, there is a communication device, the radio frequency front end circuit, and an RF signal processing circuit.


Claims 13, 14, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Tsuda US 2011/0176264 in view of Uchida US 2010/0320612 and Mori US 2013/0307639 as applied to claim 11 or 16 above, and further in view of Iwamoto WO2016/084526A1.
13.	The resultant combination discloses the radio frequency front end circuit of claim 11, but does not disclose a high-acoustic-velocity member through which a bulk wave propagates at an acoustic velocity higher than an acoustic velocity of an elastic wave that propagates through the piezoelectric body; and a low-acoustic-velocity film that is stacked on the high-acoustic-velocity member and through which a bulk wave propagates at an acoustic velocity lower than the acoustic velocity of the elastic wave that propagates through the piezoelectric body; wherein the piezoelectric body is provided on the low-acoustic-velocity film.
	Iwamoto discloses an elastic wave device (Fig. 2) comprising: a high-acoustic-velocity member (7) through which a bulk wave propagates at an acoustic velocity higher than ([0057]) an acoustic velocity of an elastic wave that propagates through a piezoelectric body (9); and a low-acoustic-velocity film (8) that is stacked on the high-acoustic-velocity member and through which a bulk wave propagates at an acoustic velocity lower than ([0055]) the acoustic velocity of the elastic wave that propagates through the piezoelectric body; wherein the piezoelectric body is provided on the low-acoustic-velocity film.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substituted the substrate (i.e. piezoelectric body) with the multi-layered substrate (piezoelectric, high and low acoustic velocity member/film).  The modification would have been obvious because it is an well-known alternate substrate for elastic wave and also for the benefit of confining acoustic wave in the piezoelectric body as taught by Iwamoto ([0059], [0064]). 
14.	The resultant combination does not explicitly disclose when a wavelength determined based on an electrode finger pitch of the IDT electrode is represented by λ, a thickness of the piezoelectric body is equal to or less than about 3.5λ.  However, it is art recognized in the art that finger pitch of the IDT electrode is represented by the wavelength λ.
	Iwamoto discloses a thickness of the piezoelectric body (LiTaO3) is equal to or less than about 3.5 λ ([0064]; 0.5 λ).
	As a consequence of the combination of claim 13, when a wavelength determined based on an electrode finger pitch of the IDT electrode is represented by λ, a thickness of the piezoelectric body is equal to or less than about 3.5λ.
18.	The resultant combination discloses the communication device of claim 16, but does not disclose a high-acoustic-velocity member through which a bulk wave propagates at an acoustic velocity higher than an acoustic velocity of an elastic wave that propagates through the piezoelectric body; and a low-acoustic-velocity film that is stacked on the high-acoustic-velocity member and through which a bulk wave propagates at an acoustic velocity lower than the acoustic velocity of the elastic wave that propagates through the piezoelectric body; wherein the piezoelectric body is provided on the low-acoustic-velocity film.
	Iwamoto discloses an elastic wave device (Fig. 2) comprising: a high-acoustic-velocity member (7) through which a bulk wave propagates at an acoustic velocity higher than ([0057]) an acoustic velocity of an elastic wave that propagates through a piezoelectric body (9); and a low-acoustic-velocity film (8) that is stacked on the high-acoustic-velocity member and through which a bulk wave propagates at an acoustic velocity lower than ([0055]) the acoustic velocity of the elastic wave that propagates through the piezoelectric body; wherein the piezoelectric body is provided on the low-acoustic-velocity film.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substituted the substrate (i.e. piezoelectric body) with the multi-layered substrate (piezoelectric, high and low acoustic velocity member/film).  The modification would have been obvious because it is an well-known alternate substrate for elastic wave and also for the benefit of confining acoustic wave in the piezoelectric body as taught by Iwamoto ([0059], [0064]). 
19.	The resultant combination does not explicitly disclose when a wavelength determined based on an electrode finger pitch of the IDT electrode is represented by λ, a thickness of the piezoelectric body is equal to or less than about 3.5λ.  However, it is art recognized in the art that finger pitch of the IDT electrode is represented by the wavelength λ.
	Iwamoto discloses a thickness of the piezoelectric body (LiTaO3) is equal to or less than about 3.5 λ ([0064]; 0.5 λ).
	As a consequence of the combination of claim 18, when a wavelength determined based on an electrode finger pitch of the IDT electrode is represented by λ, a thickness of the piezoelectric body is equal to or less than about 3.5λ.

Claims 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Tsuda US 2011/0176264 in view of Uchida US 2010/0320612 and Mori US 2013/0307639 as applied to claim 11 or 16 above, and further in view of Takahashi US 2014/0009032.
15.	The resultant combination discloses the radio frequency front end circuit of claim 11, but does not disclose a support substrate; and a support layer stacked on the support substrate; wherein the piezoelectric body is stacked on the support layer; and a hollow portion is enclosed by the support substrate, the support layer, and the piezoelectric body.
	Takahashi discloses an elastic wave device (Fig. 2) comprising: a support substrate (21); and a support layer (22) stacked on the support substrate; wherein the piezoelectric body (11) is stacked on the support layer; and a hollow portion (23) is enclosed by the support substrate, the support layer, and the piezoelectric body.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substituted the substrate (i.e. piezoelectric body) with the multi-layered substrate (piezoelectric, support substrate, support layer).  The modification would have been obvious because it is an well-known alternate substrate for elastic wave and also for the benefit of Lamb wave to handle higher frequency as taught by Takahashi ([0005], [0039], [0072], [0073]). 
20.	The resultant combination discloses the communication device of claim 16, but does not disclose a support substrate; and a support layer stacked on the support substrate; wherein the piezoelectric body is stacked on the support layer; and a hollow portion is enclosed by the support substrate, the support layer, and the piezoelectric body.
	Takahashi discloses an elastic wave device (Fig. 2) comprising: a support substrate (21); and a support layer (22) stacked on the support substrate; wherein the piezoelectric body (11) is stacked on the support layer; and a hollow portion (23) is enclosed by the support substrate, the support layer, and the piezoelectric body.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substituted the substrate (i.e. piezoelectric body) with the multi-layered substrate (piezoelectric, support substrate, support layer).  The modification would have been obvious because it is an well-known alternate substrate for elastic wave and also for the benefit of Lamb wave to handle higher frequency as taught by Takahashi ([0005], [0039], [0072], [0073]). 
Allowable Subject Matter
Claims 2, 12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843